 USA vs.      Matthew Michael Devitt                                            Docket No.:      CR 17-509-MWF


         4.     As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating the defendant's drug and
alcohol dependency to the aftercare contractor during the period of community supervision, pursuant to 18 U.S.C. § 3672. The defendant shall
provide payment and proof of payment as directed by the Probation Officer.

         5.      During the period of community supervision, the defendant shall pay the special assessment and restitution in accordance
with this judgment's orders pertaining to such payment.

         6.        The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport or any other
form of identification in any name, other than the defendant's true legal name, nor shall the defendant use, any name other than his true legal
name without the prior written approval of the Probation Officer.

         7.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

         8.        The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial obligation.
In addition, the defendant shall apply all monies received from lottery winnings, inheritance, judgments and any anticipated or unexpected
financial gains to the outstanding Court-ordered financial obligation.

Computer Restrictions and Conditions

          9.       The defendant shall possess and use only those computers and computer-related devices, screen user names, passwords,
email accounts, and internet service providers (ISPs) that have been disclosed to the Probation Officer upon commencement of supervision.
Any changes or additions are to be disclosed to the Probation Officer prior to the first use. Computers and computer-related devices include
personal computers, personal data assistants (PDAs), internet appliances, electronic games, cellular telephones, and digital storage media, as
well as their peripheral equipment, that can access, or can be modified to access, the internet, electronic bulletin boards, and other computers.

         10.      All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject to search and
seizure. This shall not apply to items used at the employment's site that are maintained and monitored by the employer.

          11.    The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant shall pay the
cost of the Computer Monitoring Program, in an amount not to exceed $32 per month per device connected to the internet.

Sex Offender Conditions

         12.       Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the registration current,
in each jurisdiction where the defendant resides, where he is an employee, and where he is a student, to the extent the registration procedures
have been established in each jurisdiction. When registering for the first time, the defendant shall also register in the jurisdiction in which the
conviction occurred if different from the defendant’s jurisdiction of residence. The defendant shall provide proof of registration to the
Probation Officer within 48 hours of registration.


         13.      The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender treatment program, or
any combination thereof as approved and directed by the Probation Officer. The defendant shall abide by all rules, requirements, and
conditions of such program, including submission to risk assessment evaluations and physiological testing, such as polygraph and Abel testing,
but the defendant retains the right to invoke the Fifth Amendment. The Court authorizes the Probation Officer to disclose the Presentence
Report, and any previous mental health evaluations or reports, to the treatment provider. The treatment provider may provide information
(excluding the Presentence report), to State or local social service agencies (such as the State of California, Department of Social Service), for
the purpose of the client's rehabilitation.

          14.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological counseling or
psychiatric treatment, or a sex offender treatment program, or any combination thereof to the aftercare contractor during the period of
community supervision. The defendant shall provide payment and proof of payment as directed by the Probation Officer. If the defendant has
no ability to pay, no payment shall be required.


         15.       The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings, videos, or
video games, depicting and/or describing child pornography, as defined in 18 U.S.C. §2256(8), or sexually explicit conduct depicting minors,
as defined at 18 U.S.C. §2256(2). This condition does not prohibit the defendant from possessing materials solely because they are necessary
to, and used for, a collateral attack, nor does it prohibit him from possessing materials prepared and used for the purposes of his Court-

CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 2 of 7
 USA vs.      Matthew Michael Devitt                                            Docket No.:     CR 17-509-MWF

mandated sex offender treatment, when the defendant's treatment provider or the probation officer has approved of his possession of the
material in advance.

         16.       The defendant shall not possess or view any materials such as videos, magazines, photographs, computer images or other
matter that depict "actual sexually explicit conduct" involving adults as defined by 18 USC 2257(h)(1). This condition does not prohibit the
defendant from possessing materials solely because they are necessary to, and used for, a collateral attack, nor does it prohibit him from
possessing materials prepared and used for the purposes of his Court-mandated sex offender treatment, when the defendant's treatment provider
or the probation officer has approved of his possession of the material in advance.

        17.       The defendant shall not own, use or have access to the services of any commercial mail-receiving agency, nor shall open or
maintain a post office box, without the prior written approval of the Probation Officer.

          18.     The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools, playgrounds, youth
centers, video arcade facilities, or other places primarily used by persons under the age of 18.

          19.      The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any person under the
age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on the condition that the defendant notify said parent
or legal guardian of his conviction in the instant offense/prior offense. This provision does not encompass persons under the age of 18, such as
waiters, cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual commercial services.

         20.      The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business or organization
that causes him to regularly contact persons under the age of 18.

         21.       Defendant shall not affiliate with, own, control, or be employed in any capacity by a business whose principal product is the
production or selling of materials depicting or describing “sexually explicit conduct,” as defined at 18 U.S.C. § 2256(2).

         22.      The defendant's employment shall be approved by the Probation Officer, and any change in employment must be pre-
approved by the Probation Officer. The defendant shall submit the name and address of the proposed employer to the Probation Officer at least
ten (10) days prior to any scheduled change.

          23.      The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement or probation
officer, of the defendant's person and any property, house, residence, vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell
phones, other electronic communication or data storage devices or media, effects and other areas under the offender’s control, upon
reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant, or by any probation officer in
the lawful discharge of the officer's supervision functions.

         24.     The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings, videos, or
video games, depicting or describing child erotica, defined as a person under the age of 18 years, in partial or complete state of nudity, in exotic
or sexually provocative poses, viewed for the purpose of sexual arousal.

        25.       Defendant’s residence shall be approved by the Probation Officer, and any change in residence must be pre-approved by the
Probation Officer. Defendant shall submit the address of the proposed residence to the Probation Officer at least ten days prior to any scheduled
move.

          26.      The defendant shall not contact the victims depicted in any of the images or videos involved in the offense, by any means,
including in person, by mail or electronic means, or via third parties. Further, the defendant shall remain at least 100 yards from the victims at
all times. If any contact occurs, the defendant shall immediately leave the area of contact and report the contact to the Probation Officer.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse treatment provider to
facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence Report by the treatment
provider is prohibited without the consent of the sentencing judge.

The defendant is advised of his appeal rights.

The Court grants the government’s motion to dismiss the remaining counts of the indictment.

The Court recommends the defendant be designated to facility located in Southern California. The Court further recommends the defendant be
evaluated and considered for the Residential Drug Abuse Treatment Program (“RDAP”). Should a conflict arise between the two
recommendations, the RDAP recommendation shall control.

CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 3 of 7
 USA vs.      Matthew Michael Devitt                                           Docket No.:      CR 17-509-MWF


It is further ordered that the defendant surrender to the institution designated by the Bureau of Prisons before 12 noon on January 17, 2020. In
the absence of such designation, the defendant shall report on or before the same date and time, to the United States Marshal located at the
Roybal Federal Building located at 255 East Temple Street, Los Angeles, California 90012.

The Court orders the bond be exonerated upon the verification of the defendant’s self-surrender.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 30, 2019
            Date                                                   Honorable Michael W. Fitzgerald
                                                                   U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                   Clerk, U.S. District Court




            October 30, 2019                                 By    Rita Sanchez /s/
            Filed Date                                             Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 7
 USA vs.      Matthew Michael Devitt                                                 Docket No.:     CR 17-509-MWF

 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 7
 USA vs.      Matthew Michael Devitt                                             Docket No.:     CR 17-509-MWF



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 7
 USA vs.      Matthew Michael Devitt                                            Docket No.:       CR 17-509-MWF



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
